AO104(Rev. 11/13) Tracking Warrant                          8EAIED DOCUMENT
                                          United States District Court                                                     »   I

                                                                            for the

                                                                  District of New Hampshire
                                                                                                            liGy-8 P 2- 3U
               In the Matter of the Tracking of
       (Identify the person, property, or object to be (racked)
                                                                                      Case No. 1:19-mj-
        A PACKAGE PURPORTING TO CONTAIN A
       HORSESHOE RETICLE AND AN ILLUMINATED
                               RETICLE



                                                            TRACKING WARRANT

To:       Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government shows there is reason to believe
that the person, property, or object described above has been involved in and likely will continue to be involved in the criminal
activity identified in the application, and     is located in this district; Ois not now located in this district, but will be at
execution; □ the activity in this district relates to domestic or international terrorism;  Oother:

          I find that the affidavit(s), and any recorded testimony, establish probable cause to believe that
(check the appropriate box) D using the object            installing and using a tracking device
to monitor the location of the person, property, or object will satisfy the purpose set out in Fed. R. Crim. P. 41(c) for
issuing a warrant.
    ^5 1 find entry into the following vehicle or onto the following private property to be necessary without approval
or knowledge of the owner, custodian, or user of the vehicle or property for installing, maintaining, and removing the tracking
device: Target package as described in affidavit.




          YOU ARE COMMANDED to execute this warrant and begin using the object or installing the tracking device by
                      (not to exceed ten days) and may continue use for 45 days (not to exceed 45). The tracking may occur
within this district or another district. To install, maintain, or remove the device, you may enter (check boxes as appropriate)
CJ into the vehicle described above      ^ onto the private property described above
□ in the daytime 6:00 a.m. to 10:00 p.m. ^ at any time in the day or night because good cause has been established.
         Within 10 calendar days after the use of the tracking device has ended, the officer executing this warrant must both
return it to (UnitedStates Magistrate Judge)       Andrea K. Johnstone                                         and — unless delayed notice
is authorized below — serve a copy of the warrant on the person who, or whose property or object, was tracked.
      CJ Pursuant to 18 U.S.C. § 3103a(b), 1 find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property or object, will be tracked/c/ieci           fl/?pra;?r/o/e/joA-;
      ^ for         30        days (not to exceed 30) □ until, the facts justifying, the later specific date of

Date and time issued:        08/29/2019 OOn^trSfn
                                                                                                    Judge's signature


City and state:      Concord, New Hampshire                                           Andrea K. Johnstone, U.S. Magistrate Judge
                                                                                                  Printed name and title
AO 104(Rev. 11/13) Tracking Warrant (Page 2)

Case No.



                                               Retum of Tracking Warrant With Installation

1.   Date and time tracking device installed:

2. Dates and times tracking device maintained:

3. Date and time tracking device removed:

4. The tracking device was used from (date and time):                                                          n3r

      to (date and time):                                                  ivyc ^                          9 /S"I I? .
Return of Tracking Warrant Without Installation

1. Date warrant executed:


2. The tracking information was obtained from (date and time):

     to (dale and lime):




Certification


I declare under the penalty of perjury that this return is correct and was returned along with the original warrant to the designated
judge.



Date:       ^
                                                                               Executing ofiicer's signature



                                                                                  Printed name andAitle
